United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0698
Issued: September 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 14, 2019 appellant, through counsel, filed a timely appeal from an August 29,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish left foot and ankle
conditions causally related to the accepted factors of her federal employment.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 26, 2017 appellant, then a 35-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that factors of her federal employment, including prolonged
walking, caused plantar fasciitis, tendinitis, and neuritis of the left foot and ankle.3 She indicated
that she first became aware of her claimed condition and related them to factors of her federal
employment on September 8, 2017. Appellant stopped work on September 21, 2017.
In a September 21, 2017 work slip, Dr. Alexander B. Craig, a podiatrist, prescribed a
controlled ankle motion (CAM) walker boot and restricted appellant to light duty.
In a development letter dated October 6, 2017, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of medical and factual
evidence needed, including a detailed description of the employment duties alleged to have caused
or contributed to the claimed left foot and ankle conditions, and a narrative report from her
physician explaining how and why those events would cause those conditions. OWCP afforded
appellant 30 days to respond.
In response, appellant provided September 21 and October 12, 2017 reports by Dr. Craig,
noting her August 27, 2015 left ankle sprain accepted under File No. xxxxxx527. Dr. Craig
diagnosed a left anterior talofibular ligament sprain, left plantar fasciitis, left Achilles tendinitis,
an acquired left heel deformity, equinus deformity of the left foot, and left foot and ankle pain.4
In an October 26, 2017 report, he diagnosed nerve entrapment in the left lower extremity.
In a November 8, 2017 duty status report (Form CA-17), Dr. Craig noted a history of left
ankle discomfort while walking on September 8, 2017. He restricted appellant to limited-duty
work. In an attending physician’s report (Form CA-20) of even date, Dr. Craig indicated that
appellant had injured her left foot and ankle on September 8, 2017 “after stepping down from the
mail truck into a ditch.” He diagnosed left plantar fasciitis with possible Baxter’s nerve
entrapment. Dr. Craig checked a box marked “No” indicating that the diagnosed conditions were
not caused by a prior September 8, 2017 employment incident.
By decision dated December 6, 2017, OWCP denied appellant’s occupational disease
claim finding that the evidence of record was insufficient to establish that the identified work
factors had occurred as alleged. It found that appellant had not established how often or how far
she had walked while in the performance of duty. OWCP noted that Dr. Craig had attributed
appellant’s left foot and ankle conditions to the August 2015 left ankle injury accepted under File
No. xxxxxx527. It concluded, therefore, that the requirements had not been met to establish an
injury as defined by FECA.

3

OWCP assigned the present claim OWCP File No. xxxxxx477. Under File No. xxxxxx527, appellant has an
accepted traumatic injury claim for left ankle sprain sustained on August 27, 2015 when she stepped down into a ditch
while exiting her delivery vehicle while in the performance of duty.
4

In an October 3, 2017 magnetic resonance imaging (MRI) study report, Dr. Joel Rosner, a Board-certified
radiologist, noted a history of an August 2015 left ankle sprain with persistent symptoms. The study demonstrated a
remote partial tear of the left talofibular ligament and stable mild scarring of the left calcaneofibular ligament.

2

On December 18, 2017 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. At the telephonic hearing held on June 14, 2018, she contended
that Dr. Craig had attributed appellant’s left foot and ankle conditions to the August 27, 2015 left
ankle sprain and that she did not develop plantar fasciitis from prolonged walking following that
injury, as was previously diagnosed. Appellant explained that her assigned duties required walking
and stair climbing three to six hours a day on a variety of uneven surfaces. Following the hearing,
she submitted a statement noting that her duties as a city carrier included prolonged walking and
climbing in all weather conditions. Appellant also provided a December 11, 2017 work slip from
Dr. Craig restricting her from work for the period December 11 to 26, 2017 due to “foot pain.”
By decision dated August 29, 2018, OWCP’s hearing representative affirmed the
December 6, 2017 decision as modified to find that appellant had established the factual
component of her claim. He further found, however, that the medical evidence of record was
insufficient to establish that her diagnosed left foot and ankle conditions were causally related to
the accepted factors of her federal employment. The hearing representative also directed OWCP
to administratively combine File No. xxxxxx527 with the present claim as they both concerned
the left foot and ankle.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty, as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.6 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.7
In an occupational disease claim, a claimant must submit the following: (1) medical
evidence establishing the presence or existence of the disease or condition for which compensation
is claimed; (2) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
5

Supra note 1.

6

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
7

K.V., id.; M.E., id.; K.B., Docket No. 17-1997 (issued July 27, 2018).

8

E.M., Docket No. 18-0275 (issued June 8, 2018).

9

A.M., Docket No. 18-0685 (issued October 26, 2018).

3

complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish left foot and
ankle conditions causally related to the accepted factors of her federal employment.
Appellant submitted a series of reports by Dr. Craig. These reports note several
mechanisms of injury, but Dr. Craig had not opined that any of the mechanisms of injury were the
cause of her diagnosed medical conditions. As his opinions did not provide an opinion that the
established employment factors caused the diagnosed conditions, his reports are of no probative
value. The Board has held that medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of no probative value on the issue of causal relationship.11 These
reports, therefore, are insufficient to establish appellant’s claim.
In another report Dr. Craig checked a box marked “No” in response to a question asking
whether the diagnosed conditions had been caused by the September 8, 2017 employment incident.
The Board finds this report is unsupportive of appellant’s claim and is therefore insufficient to
meet her burden of proof. Thus, the Board finds that appellant has not met her burden of proof.
On appeal counsel contends that the claimed conditions were caused by a variety of factors,
including the prior traumatic injury. As noted above, the medical evidence of record did not
provide sufficient medical rationale to meet appellant’s burden of proof.12
As appellant has not submitted rationalized medical evidence to establish the diagnosed
conditions were causally related to the accepted employment factors, the Board finds that she has
not met her burden of proof to establish her claim.
Appellant may submit new evidence with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left foot and
ankle conditions causally related to the accepted factors of her federal employment.

10

E.V., Docket No. 18-0106 (issued April 5, 2018).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

The Board notes that counsel also asserts that OWCP should have combined the present claim with File No.
xxxxxx527, as they both pertained to left foot and ankle conditions. Additionally, the Board notes that in the
August 29, 2018 decision, the hearing representative indicated that the case records should be administratively
combined. Therefore, on return of the case record, OWCP should consider combining File No. xxxxxx527 with the
present claim.

4

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

